Name: Commission Regulation (EEC) No 2881/91 of 27 September 1991 on the supply of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  America
 Date Published: nan

 No L 274/50 Official Journal of the European Communities 1 . 10. 91 COMMISSION REGULATION (EEC) No 2881/91 of 27 September 1991 on the supply of refined sunflower oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 1 50 tonnes of refined sunflower oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1991 . / For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2 OJ No L 174, 7. 7. 1990, p. 6. O OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3. 1991 , p. 108 . 1 . 10. 91 Official Journal of the European Communities No L 274/51 ANNEX I LOTS A, B and C 1 . Operation Nos (') : see Annex II 2. Programme : 1990 3 . Recipient f) : Lots A and B : Bolivia ; Lot C : Ecuador 4. Representative of the recipient (2) : Lots A and B : Ing. Enrique Vargas, Superintendente de AADAA, Calle Gen. Arteaga 130, CP1437, Arica, Chile ; telex : 22 10 43 ; tel. : 5 27 80 : Lot C : Ambasade de fEquator, chaussÃ ©e de Charleroi 70, B- 1 060 Bruxelles ; (tel . : 537 91 30 ; telex : 63292 B) Arzobispado de Guayquil (Caritas), Av. 10 de Agosto No 541 , Bocaya/Chimborazo, Guayaquil , Ecuador ; tel . : (593) 51 24 13 5 . Place or country of destination : see Annex II 6. Product to be mobilized : sunflower oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under III.A.1.b) 8 . Total quantity : 1 150 tonnes 9. Number of lots : 3 (Lot A : 400 tonnes ; Lot B : 600 tonnes ; Lot C : 150 tonnes) 10 . Packaging and marking (6) (8) : see OJ No C 114, 29. 4. 1991 , p. 1 . (under IIIA2.1 , IIIA2.3 and IIIA3) five-litre metal canisters Markings in Spanish Supplementary markings on packaging : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : Lots A and B : free at destination ; Lot C : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lots A and B : Arica ; Lot C : Guayaquil 16 . Address of the warehouse and, if appropriate, port of landing : Lot A : Ofinaal , Barrio Serv. Nac., Caminos 76, Oruro ; Lot B : Ofinaal, ProlongaciÃ ³n Cordero, 223 San Jorge, La Paz 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 11  15. 12. 1991 18. Deadline for the supply : Lots A and B : 10 . 2. 1992 ; Lot C : 31 . 1 . 1992 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 15. 10 . 1991 21 A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 10 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 11  22. 12. 1991 (c) deadline for the supply : Lots A and B : 17 . 2. 1992, Lot C : 7. 2. 1992 No L 274/52 Official Journal of the European Communities 1 . 10. 91 21 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 29. 10 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 11  29. 12. 1991 (c) deadline for the supply : Lots A and B : 24. 2. 1992 ; Lot C : 14. 2. 1992 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (4):  Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine 131 levels. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. O Lot C : Placed in 20-foot containers. The free holding period for containers must be at least 15 days. f) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Lot C : The separation by cardboard crosspieces is not required. 1 . 10. 91 Official Journal of the European Communities No L 274/53 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 400 Bolivia Bolivia 1363/90 / A Bolivia / DistribuciÃ ³n Gratuita B 600 Bolivia Bolivia 1364/90 / A Bolivia / DistribuciÃ ³n Gratuita C 150 Ecuador Ecuador 1375/90 / A Ecuador / DistribuciÃ ³n Gratuita